DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 3, 7-11 and 14-15 are allowed.
Claim 3 is allowed primarily because the prior art does not sufficiently teach or suggest the claimed invention as a whole with regard to the limitation “a ratio of a height of the transition area ranges from 1/3 to 1/2”, with the transition area being clarified as being “an area where the plurality of rows of pixel units driven by the plurality of third shift register units, which have the same drive capability and the drive capability of which is between the drive capability of each first shift register unit and the drive capability of each second shift register unit, are located”. In the exemplary closest prior art made of record by Kim (US 2018/0005585), it is disclosed in Fig. 8 that transition area SA3 consists of the same number of pixels for each row, which, when combined with the technique of Yu in view of Zhang (see the latest Non-final Office action), would result in the same drive capacity for each shift register corresponding to a respective row of pixels. However, Kim does not further teach the ratio of the height of the transition area ranges from 1/3 to 1/2. It is rendered not obvious to further modify the technique of Yu in view of Zhang and Kim to achieve the differentiating limitation.
Claims 7-11 and 14-15 are allowed because they depend on claim 3.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUEMEI ZHENG whose telephone number is (571)272-1434. The examiner can normally be reached Monday-Friday: 9:30 pm-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Lee can be reached on 571-272-2963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XUEMEI ZHENG/             Primary Examiner, Art Unit 2693